Citation Nr: 0015782	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an extension beyond October 31, 1995 of a 
temporary total rating based on convalescence under the 
provisions of 38 C.F.R. § 4.30.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1993.  

This case comes to the Board of Veterans Appeals' (Board) on 
Appeal from rating actions in October 1995 and May 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  There is no medical evidence of record demonstrating that 
the veteran had severe post-operative residuals from his 
August 1995 right wrist surgery subsequent to October 31, 
1995. 


CONCLUSION OF LAW

The criteria for an extension of a temporary total 
convalescent rating beyond October 31, 1995, based on the 
service-connected carpal tunnel syndrome, right wrist, have 
not been met.  38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for an extension of a 
temporary total disability rating for convalescence is well 
grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  All relevant facts have 
been properly developed and, therefore, the VA's duty to 
assist the veteran has been satisfied.  

Criteria

A temporary total convalescent rating will be assigned when 
it is established that hospital treatment for a service 
connected disability resulted in (1) surgery necessitating at 
least one month of post-hospital convalescence; (2) surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (1999).  

The rating will be effective the date of hospital admission 
and will continue for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge.  Id.

Extensions of temporary total convalescent ratings for 1, 2, 
or 3 months beyond the initial 3 months may be made under 
paragraph (1), (2), or (3) of this section, and extensions of 
1 or more months up to 6 months beyond the initial 6 month 
period may be made under paragraph (2) or (3) of this section 
upon approval of the Adjudication Officer.  Id.

Regardless of the regulatory criteria governing effective 
dates of awards and with exceptions that do not apply in this 
case, the payment of monetary benefits based on an award of 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111(a); 38 C.F.R. 
§ 3.31.  

Factual Background

The veteran was service connected for right carpal tunnel 
syndrome evaluated as noncompensable, effective the day 
following service discharge in July 1993.  

On August 2, 1995, the veteran underwent surgery by the VA 
for his right carpal tunnel syndrome.  An August 11, 1995, 
statement from a VA physician indicated that the veteran 
would not be able to return to work until his stitches were 
removed and his wound was healing.  He noted that the veteran 
would be seen later in the month for removal of his stitches 
and evaluation of his hand function and at that time it would 
be determined if the veteran could return to work.  

An outpatient treatment note, dated August 24, 1995, reported 
marked decrease in right digit numbness and tingling since 
the surgery.  Examination revealed full range of digit motion 
and sensory intact.  The incision site was said to be clean.  
The examiner noted that the right hand carpal tunnel release 
was doing very well.  
He noted the veteran was scheduled for a preoperative visit 
for a left carpal tunnel release in late October 1995.  He 
also stated that the veteran was not to return to work until 
his left-hand surgery was accomplished.  

A rating action in October 1995 granted a total rating under 
§ 4.30 from August 2, 1995 to September 30, 1995.  (As noted 
above, the payment itself begins on September 1, 1995 
pursuant to 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.)

In his notice of disagreement, the veteran indicated he had 
been out of work for three months due to his surgery, but VA 
had only paid him for one month, the month of September 1995.  

The record shows that the veteran's left-hand carpal tunnel 
surgery was not performed in the fall of 1995 as planned.  
This surgery was not performed until June 1996.  The record 
also shows that the veteran was awarded a total rating for 
this surgery under 38 C.F.R. § 4.30 from June 1996 through 
August 1996.  

On VA examination in September 1997, the examiner found no 
symptoms to indicate that right carpal tunnel syndrome had 
recurred.  

A rating action in May 1998 extended the award of the 
temporary total rating following the veteran's surgery in 
August 1995 through October 31, 1995.  The veteran seeks 
payments beyond that date.  

Analysis

The intended purpose of a temporary total evaluation under 
the foregoing regulation is to assist the veteran during the 
immediate post-surgical period, during which he is recovering 
from the totally disabling effects of surgery.  This 
temporary rating is not intended to continue during the 
period of residual disability after the immediate effects of 
surgery have stabilized.  Further, the payment of benefits is 
from the first of the first day of the calendar month 
following the month in which the award became effective, in 
this case September 1, 1995.  

Based upon review of the evidence of record, the Board finds 
that there is no medical evidence demonstrating that the 
veteran had severe post-operative residuals from surgery, 
such as incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, an application of 
a body cast, house confinement, the continued use of a 
wheelchair or crutches, or an immobilization by cast that 
would warrant consideration of an extension of benefits 
beyond October 31, 1995 under the provisions of 38 C.F.R. § 
4.30.  

Rather, the record shows that the veteran had an uneventful 
operative procedure without complications and was doing well 
on examination later that same month.  There is no competent 
medical evidence of record to support the veteran's claim for 
an extension of § 4.30 benefits beyond the October 31, 1995 
assigned by the RO.  The Board has considered the medical 
statement that the veteran should not return to work until 
surgery on his left hand; however this surgery was not 
performed as scheduled and the veteran has indicated that he 
did return to work in three months.  The veteran has been 
awarded a temporary total rating under § 4.30 from August 2, 
1995 to October 31, 1995, essentially the same three-month 
period that the veteran reports being out of work.  

Thus, the Board finds that entitlement to an extension of a 
temporary total convalescent rating is not demonstrated.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999); 
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  


ORDER

An extension beyond October 31, 1995 of a temporary total 
rating based on convalescence under the provisions of 38 
C.F.R. § 4.30 is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

